Citation Nr: 9913228	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to serviceconnected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse



INTRODUCTION

The appellant served on active duty from March 1952 to March 
1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the 
veteran's claim for entitlement to service connection for 
osteoarthritis of the cervical spine as well as a claim for a 
total rating based on individual unemployability (TRIU).

The Board notes that the issue of entitlement to service 
connection for osteoarthritis was previously denied by the RO 
in rating decision of April 1976; however, as there is no 
indication in the claims file that the veteran received 
notification of that denial, the RO was correct in deciding 
the current issue on the merits rather than on the basis of 
whether the veteran had submitted sufficient evidence to 
reopen the previously denied claim.  The Board, also, will 
address this issue de novo.

The Board has also determined that, with regard to the issue 
of entitlement to a TRIU, the case must be remanded for 
further development.  Therefore, the Board will only address 
the service connection issue in the body of this decision and 
reserve further comment on the remaining issue for the remand 
appended to the end of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of disease or injury of 
cervical spine during service, nor of osteoarthritis of the 
cervical spine within one year following discharge from 
service.

2.  The medical evidence shows current diagnosis of 
osteoarthritis of the cervical spine.

3.  There is no medical evidence indicating that a 
relationship between the veteran's currently diagnosed 
osteoarthritis of the cervical spine and his prior service or 
service-connected disabilities is plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for osteoarthritis of the cervical spine, 
and there is no statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for service connection 
for the disability at issue.  If not, his claim must fail, 
and there is no further duty to assist him because additional 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990); Tirpak v. Derwinski, 2 
Vet.App. 609  (1992).  As will be explained below, the Board 
finds that the claim for service connection for the 
disability at issue is not well grounded, and there is no 
further duty to assist the veteran in developing the claim.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) has defined a well grounded claim as one 
that is plausible; that is, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has further pointed out 
that under the governing statute, although a claim need not 
be conclusive, it must be accompanied by evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992) (emphasis in the original).  
Unless the appellant first meets his obligation of submitting 
a well grounded claim, the VA has no "duty to assist" the 
appellant in developing his claim.  Gilbert V. Derwinski, 1 
Vet. App. 61 (1990).

The three essential elements of a well grounded claim for 
service connection and the type of evidence required to 
establish each element are as follows:

(1)  Competent evidence of current disability (medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet.App. 24, 25 (1991); Layno v. Brown, 6 
Vet.App. 465 (1994).

(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence or 
presumption that certain disabilities that manifest within 
certain periods are related to service); Grottveit v. Brown, 
5 Vet.App. 91, 93; Lathan v. Brown, 7 Vet.App. 359 (1995).

With regard to lay evidence, the Court has held that a lay 
person can provide probative eye-witness evidence of visible 
symptoms; however, a lay person can not provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet.App. at 93.

Finally, applicable laws and regulations provide that service 
connection may be established for a disability that began in 
service, began before service but was aggravated in service, 
is secondary to a service-connected disability, or in the 
case of arthritis (degenerative joint disease), became 
disabling to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.310.  Such a 
determination requires a finding of a current disability 
which is related to service.  Watson v. Brown, 4 Vet.App. 
141, 143 (1992).

In addition, the Court has stated that medical evidence of a 
chronic disease within the presumptive first post-service 
year should set forth the physical findings and 
symptomatology elicited by examination.  Oris v. Derwinski, 2 
Vet.App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  It is not 
necessary that the chronic disease be diagnosed during the 
presumptive period, but, if not, characteristic 
manifestations of the disease, to the required degree, must 
be shown by acceptable medical or lay evidence, followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
diagnosis or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the disorder 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Review of the service medical records shows no manifestations 
of the claimed disability while the veteran was on active 
duty.  The veteran did incur several injuries as a result of 
a motorcycle accident in service, to include injury of the 
lower spine.  However, there is no evidence of a cervical 
spine disorder or injury during service.  Nor was 
degenerative arthritis of the cervical spine demonstrated 
within the first year of the veteran's discharge from active 
duty.  

The first evidence of a cervical spine disorder is a 
statement from a private chiropractor dated in March 1976 
which indicated that he treated the veteran in September 
1973, December 1973 and December 1974 for pain in the 
cervical-thoracic area following an injury to the veteran's 
neck while playing with his children.

During a VA examination in February 1976, x-rays revealed 
minimal degenerative changes in the cervical spine and lumbar 
spine.  There was also considerable deformity at the third, 
fourth, and fifth sacral segments and the coccygeal segment 
of the spine, the result of old trauma.  The relevant 
diagnosis was degenerative arthritis of the spine.

By rating decision of April 1976, the veteran was awarded 
service connection for residuals of a fracture of the sacrum 
and coccyx with degenerative arthritis of the lower lumbar 
spine, and assigned a 10 percent disability rating.  He was 
also awarded service connection for urinary bladder frequency 
and assigned a 10 percent rating.  Service connection for 
degenerative arthritis of the cervical spine was denied.

VA medical records dated in 1996 show complaints of bilateral 
arm, neck and back pain.  An MRI conducted in April 1996 
showed findings compatible with protruding disc at level C6-
C7 with mild indentation on the spinal cord and stenosis at 
that level; as well as a small protruding disc or herniated 
disc at level C4-C5.  A hospital summary report dated June 
1996 showed history of bilateral arm pain over the previous 
few years intermittently becoming worse during past two 
months.  A CT myelogram was performed which showed mild 
stenosis in the C5-6 distribution.  

The veteran has submitted written statements and testimony at 
a personal hearing conducted in August 1997, as to two 
separate incidents, not in his service medical records, but 
where he injured his head and neck in service.  It is the 
veteran's strong belief that his current degenerative 
arthritis of the cervical spine is causally related to these 
prior incidents in service.  In further support of his 
contentions, the veteran has also submitted lay statements 
from his son and daughter, dated March 1997, that he never 
engaged in active physical play with them when they were 
children.  

The veteran has also submitted a lay statement from a friend, 
[redacted], dated March 1997, which indicates that the 
veteran's physical condition had deteriorated in the past few 
years.  His neck and shoulders seem to be in constant pain.  
Prior to this problem, until recently, he was able to do his 
job as an automobile mechanic.

ANALYSIS

It should be emphasized that to be deemed well grounded, a 
claim for service connection  must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. app. 609 
91992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 5 Vet. App. 
136 91994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Competent medical evidence of a relationship is also needed 
for secondary service connection.  The record does not 
contain any medical opinion that the veteran's current 
degenerative arthritis of the cervical spine is related in 
any way to the veteran's prior service, or any incident 
thereof.  

While the veteran has given sworn testimony at his hearing in 
1997, to the effect that he believes that there is a 
relationship between his degenerative arthritis of the 
cervical spine and his prior service, it is further noted 
that he is a layman; and, as such, is not competent to give 
an opinion requiring medical knowledge such as in involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As no opinion 
that a medical relationship exists has been associated with 
the record, the claim is not plausible and must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statement of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.


ORDER

Service connection is denied for degenerative arthritis of 
the cervical spine.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran contends that he has been unable to work since 
1994 due to his service-connected disabilities.  After review 
of the record, the Board finds that further development is 
needed.  

It is initially noted that the veteran last underwent VA 
examination for Compensation and Pension (C&P) purposes in 
1985, more than 10 years ago.  Furthermore, the record is 
devoid of any opinion as to the degree of industrial 
impairment caused by the veteran's service-connected 
disabilities.  VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  Thus, the veteran should be afforded a 
comprehensive VA medical examination to determine the current 
nature and extent of his service-connected disabilities.

Additionally, in order to make certain that all records are 
on file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any service-connected or claimed 
service-connected disability.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file. All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a comprehensive medical 
evaluation, to include evaluations by 
appropriate VA specialists.  The 
veteran's claims folder and a copy of 
this REMAND should be made available to 
and independently reviewed by the 
examiners prior to examination of the 
veteran.  X- rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
specialists.  The examiners should then 
correlate their respective findings and 
render a joint opinion as to:

	a. the nature and extent of the 
veteran's various service-connected 
disabilities; and

	b. the degree to which the veteran's 
service-connected disabilities, to the 
exclusion of age, affect his 
employability.

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his last employment and the 
reasons for leaving.  Contact with the 
employer should be made as indicated, and 
the assistance of the veteran in 
obtaining this information should be 
requested as needed.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1998) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  See Green 
v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5. The RO should then readjudicate the 
issue of entitlement to a total 
disability evaluation due to individual 
unemployability.  This readjudication 
should include consideration of whether 
referral under 38 C.F.R. § 3.321, should 
be made.  The RO's decision must discuss 
the additional evidence developed.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations. This document should include 
detailed reasons and bases for the 
decisions reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 


